Exhibit 99.1 FOR IMMEDIATE RELEASE Textechnologies Acquires we-r-you from Avacom, Creating Wireless Mobile Solutions/Social Network Powerhouse – Names Four Directors NEW YORK, March 10, 2008; Textechnologies (Symbol: TXTG.PK) the parent company of iMAN wireless mobile solutions, today announced the filing of its 8K regarding the acquisition of the we-r-you brand, including we-r-you, we-r-you.com, we-r-you business and all other trade names and trademarks owned by Avacom (Avacom.net Public Company, Ltd.). The purchase includes all intellectual properties, patents, source codes, copyrights, trademarks, names and service marks relating to we-r-you, owned by Avacom, including global rights to exploit the brands and these properties. We-r-you is scheduled to make its U.S. debut in mid March. A new five member board of directors was also announced by Textechnologies made up of Mr. John Maier (current member), Mr. Robert J. Wagner (current member), Mr.
